DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s AMENDMENTS TO THE CLAIMS filed June 7, 2022 is respectfully acknowledged. Claims 5-10 are pending for examination.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al. (US 2016/0016310 A1) in view of Urata et al. (US 9,475,191 B2).

	Regarding claim 5, ZHAO et al. discloses a robot system (i.e. robotic system 100) (0026; FIG. 1] comprising:
	a robot that includes a rotary joint to be rotated and driven about an axis by a motor (i.e. robot 1 includes a turning portion 20 and first to fourth joint portions 21 to 24 which incorporate actuators 50 driving the body 11, the first arm portion 12, the second arm portion 13, and the wrist portion 14 as movable parts) [0027-0029], a force point that receives external force being set a on a predetermined position of the robot (i.e. force estimator 30 estimates an external force acting on such as the first arm portion 12 and/or the second arm portion 13; wrist portion 14 is interpreted as a force point which is configured to apply external force for a variety of applications) [0028, 0038; FIG. 1];
an encoder that detects an angle of the rotary joint (i.e. position detector 9 is, for example, an encoder, and detects a rotation position of the output shaft of the motor 2 of first joint portion 21 [0035; FIG. 2]; and
	a torque sensor that detects a torque about the axis acting on the rotary joint due to the external force (i.e. external force observer 6 estimates an external force torque applied around the output shaft of the motor 2, based on a torque detection value which is output from the torque detector 4) [0047].
	ZHAO et al. does not disclose the robot system comprising:
		a controller that sets a first operation amount with which the motor is driven so as to 			decrease the torque detected by the torque sensor; and
		wherein the controller:

			sets a second operation amount in which the first operation amount is adjusted 				based on the angle detected by the encoder; and 
			drives the motor with the second operation amount.
	However, Urata et al. discloses that a processor 106 of robotic system 100 causes torque limiter 636 to determine that an amount of torque applied by the motor 632 exceeds one or more torque thresholds. Further, the encoder 638 may determine a particular position of the motor 632 from the one or more positions along the ball screw 628. Based on determining the particular position of the motor 632, the electromagnetic brake 640 may apply a friction to hold the motor 632 at the particular position along the ball screw 628. Yet further, the motor 632 may reduce the torque applied by the motor 632 below the one or more torque thresholds (Col. 13, lines 53 – Col. 14, line 7; Col. 15, lines 3-13). 
	It is considered that the operation of the motor 632 below the one or more torque thresholds is the second operation amount less than the higher first operation amount.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO et al. to include the features of Urata et al. in order to reduce forward robotic leg movements, decreasing the chances of the robotic system tripping over objects.

	Regarding claim 6, ZHAO et al. in view of Urata et al. discloses the robot system according to claim 5 as shown in the rejection above.
	Neither ZHAO et al. nor Urata et al. specifically disclose wherein the controller:
		calculates a distance between the predetermined position and the axis from the angle 			detected by the encoder; and
		sets the second operation amount so as to be more increased than the first operation 			amount as the calculated distance decreases.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO et al. in view of Urata et al. to include  wherein the controller calculates a distance between the predetermined position and the axis from the angle detected by the encoder, and sets the second operation amount so as to be more increased than the first operation amount as the calculated distance decreases, since the encoder of Urata et al. facilitates the determination of the motor position, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

	Regarding claim 8, ZHAO et al. in view Urata et al. discloses the robot system according to claim 5 as shown in the rejection above.
	ZHAO et al. further discloses wherein the robot comprises:
		a base installed on a floor surface (i.e. base 10 — FIG. 1);
		a swivel body that is connected to the base by the rotary joint and that rotates about 			a vertical axis (i.e. turning portion 20, body 11—FIG. 1);
		an arm that is connected to the swivel body by the rotary joint and that rotates about 			a horizontal axis (i.e. first arm portion 12 couples to the body 11 to be swingable via a 			first joint portion 21) [0028; FIG. 1]; and 
		a wrist unit that is connected to the arm (i.e. wrist portion 14 couples to the second 			arm portion 13 to be axially rotatable via a third joint portion 23 and swingable via a 			fourth joint portion 24) [0028]; and 
		the force point is set on the wrist unit (i.e. wrist portion 14 is interpreted as a force 			point which is configured to apply external force for a variety of applications).

7.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al. (US 2016/0016310 A1) in view of Urata et al. (US 9,475,191 B2) as applied to claims 5, 6 and 8 above, and further in view of da Silva et al. (US 9,440,353 B1).

	Regarding claim 7, ZHAO et al. in view Urata et al. discloses the robot system according to claim 5 as shown in the rejection above.
	Neither ZHAO et al. nor Urata et al. specifically disclose wherein the controller:
		previously stores a shape and weight of the robot;
		calculates an inertia amount of the robot due to the external force from the angle 			detected by the encoder and the stored shape and weight; and
		sets the second operation amount so as to be more increased than the first operation 			amount as the calculated inertia amount decreases.
	However, da Silva et al. discloses the limitation “wherein the controller previously stores a shape and weight of the robot” that a computing system may store a model of the robot, the model may include information about the robot that affects the kinematic motion of the robot, such as the weight, size, and shape of various components (Col. 5, lines 48-65).
	Further, da Silva et al. discloses the limitation “wherein the controller….calculates an inertia amount of the robot due to the external force from the angle detected by the encoder and the stored shape and weight” by teaching that sensor(s) on robotic device 100 may include one or more inertial measurement units (IMUs) mounted on various portions on the robotic device 100 that may measure the position, velocity, acceleration, and/or orientation of a particular portion of the robotic device 100. Further, the sensor(s) 110 may include rotary position sensors, such as rotary encoders or optical reflection devices, for detecting changes in the angles of the joints of the robotic device 100 (Col. 8, line 64 – Col. 9, line 7).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO et al. to include the features of da Silva et al. in order to provide a robot capable of scaling tall steps to provide supplies to remote locations for individuals in need thereof, in order to accomplish tasks that otherwise would present a danger to human beings.
	Neither ZHAO et al. nor Urata et al. nor da Silva et al. discloses wherein the controller sets the second operation amount so as to be more increased than the first operation amount as the calculated inertia amount decreases. 
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHAO et al. in view of Urata et al. and da Silva et al. to include wherein the controller sets the second operation amount so as to be more increased than the first operation amount as the calculated inertia amount decreases, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664